                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

PATRICIA KENNEDY,

                  Plaintiff,

v.                                                           Case No: 2:17-cv-696-FtM-38MRM

U AND V FOOD CORPORATION
and A-Z DISCOUNT BEVERAGE OF
NAPLES, INC.,

                Defendants.
                                                  /

                                                ORDER1

        Before the Court is Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 37). Judge McCoy recommends the denial of Plaintiff Patricia

Kennedy’s Motion for Entry of Judgment After Default and Verified Application for

Attorney Fees, Costs, Expert Fees and Litigation Expenses. (Doc. 33). Neither party

filed a timely objection to the Report and Recommendation, so the matter is ripe for

review.

        After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).             In the absence of specific objections, there is no



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration and an independent review of the file, the Court accepts

and adopts the Report and Recommendation (Doc. 37) in full.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 37) is ACCEPTED and ADOPTED

          and incorporated into this Order.

      2. Plaintiff Patricia Kennedy’s Motion for Entry of Judgment After Default and

          Verified Application for Attorney Fees, Costs, Expert Fees and Litigation

          Expenses (Doc. 33) is DENIED without prejudice.

      3. Kennedy is DIRECTED to inform the Court on or before February 11, 2019 as

          to how she would like to proceed. The failure to do so will result in the Court

          dismissing this case without further notice.

      DONE and ORDERED in Fort Myers, Florida this 28thth day of January 2019.




Copies: All Parties of Record




                                              2
